Citation Nr: 9914758	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-07 546A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina




THE ISSUE

Whether the appellant has submitted new and material evidence 
to reopen a claim of service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service in the United States 
military from June 1967 to May 1969.  He died on 
February [redacted], 1975.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO.  

The appellant testified at hearings at the RO before a local 
Hearing Officer in November 1995 and before this Member of 
the Board sitting at the RO in October 1997.  

The Board remanded the case for further development in July 
1996.  




FINDINGS OF FACT

1.  The RO denied the appellant's original claim of service 
connection for the cause of the veteran's death in April 
1975.  The appellant did not file a timely appeal.  

2.  New evidence which bears directly or substantially on the 
specific matter and is so significant to establish that there 
is a relationship between the veteran's death and service so 
that it must be considered to fairly decide the merits of the 
claim has been associated with the record since the final RO 
decision.



CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for the cause of the veteran's death has been 
presented, thus, the claim is reopened.  38 U.S.C.A. §§ 1310, 
5107, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.104(a), 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was not service connected for any condition 
during his lifetime.  Service medical records are negative 
for any findings of a cardiac condition, pulmonary condition 
or a pituitary tumor.  

In May 1969, the veteran applied for service connection for a 
back and right ankle injury.  The RO, in a July 1969 rating 
decision, denied these claims.  

Medical records from the veteran's private physician, J. 
Gavin Appleby, M.D., note that the veteran complained of no 
appetite in June 1969.  He complained of fever and chills in 
July 1969.  Influenza was diagnosed.  The veteran complained 
of sexual dysfunction from July 1970 to August 1973.  

The veteran was hospitalized from August to November of 1973.  
He stated that he had sexual dysfunction since separation 
from service in 1969, and received treatment which was 
unsuccessful.  He also complained of blurry vision of three 
or four month's duration.  A benign pituitary tumor was 
excised.  

In February 1974, the veteran applied for service connection 
for a pituitary tumor.  The RO denied the veteran's claim on 
the basis that the first symptom of a pituitary tumor 
manifested by the veteran, sexual dysfunction, was documented 
more than one year subsequent to discharge. 

In July 1974, the veteran submitted additional evidence 
consisting of a medical opinion of Dr. Appleby who stated 
that the veteran's pituitary tumor existed prior to June 
1969.  Additional treatment records were also submitted.  In 
a December 1974 decision, the RO denied the veteran's claim   

The veteran died on February [redacted], 1975.  The death 
certificate lists the cause of death as cardiorespiratory arrest 
caused by probable pulmonary embolus with pituitary tumor noted 
as a factor contributing to the veteran's death but not related 
to the primary causes of the veteran's death.

In March 1975, the appellant, the veteran's widow, applied 
for service connection for the cause of the veteran's death.  
In April 1975, the RO denied the appellant's claim on the 
basis that there was no documented evidence of record that 
the veteran's pituitary tumor began in service or within the 
one year of separation from service.  

In April 1987, the appellant requested the claim of service 
connection for the cause of the veteran's death be reopened.  
She claimed that her husband was exposed to herbicides in 
Vietnam and that this contributed to his death.  In May 1987, 
the RO denied the appellant's claim.  

In May 1989, the appellant requested the claim of service 
connection for the cause of the veteran's death be reopened.  
The appellant submitted some of the veteran's VA treatment 
records and the statements of Dr. Appleby.  As pertinent 
here, the VA treatment records that were not previously 
submitted indicate that the veteran stated that he had sexual 
dysfunction in service.  In addition, she submitted a letter 
from the American Red Cross dated in September 1971, which 
stated that the veteran had a positive direct Coombs' test 
which was noted to be present in many different conditions.  

In December 1994, the RO denied service connection for the 
cause of the veteran's death due to Agent Orange exposure.  

The appellant proffered testimony in November 1995 and 
October 1997.  She stated that the veteran complained of 
numerous ailments while in service and shortly thereafter.  
She stated that he suffered from chills in the summer and 
sexual dysfunction immediately after service.  She believed 
that these symptoms were the first manifestations of the 
pituitary tumor which contributed to his death.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for either cardiovascular disease or a pituitary tumor will 
be presumed if it becomes manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for the cause of a veteran's death when a service-connected 
disability either caused or contributed to death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran, such as the deceased veteran in this case, who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Therefore, service in 
the Republic of Vietnam during the designated time period and 
the establishment of one of the listed diseases is required 
to establish entitlement to the in-service presumption of 
exposure to an herbicide agent.  McCartt v. West, 12 Vet. 
App. 164 (1999).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In deciding 
whether the test used by the U.S. Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
in determining "materiality" of evidence was consistent 
with the regulatory definition of "material evidence," the 
U.S. Court of Appeals for the Federal Circuit provided for a 
reopening standard which calls for judgments as to whether 
new evidence bears directly or substantially on the specific 
matter and is so significant that it must be considered to 
fairly decide the merits of the claim (emphasis added).  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

In an attempt to reopen her claim, the appellant has 
submitted private and VA medical records, a letter from the 
American Red Cross and her statements and testimony.  

The statements of Dr. Appleby and most of the veteran's VA 
treatment records were considered in previous final RO 
decisions.  This medical evidence is therefore, not new.  The 
letter from the American Red Cross is new.  

As pertinent here, the VA treatment records that are new note 
that the veteran stated that his sexual dysfunction began in 
service.  In addition, the appellant, in statements and 
testimony, contended that the veteran's pituitary tumor, 
probably caused by Agent Orange exposure when the veteran 
served in Vietnam, became manifest within one year of 
discharge.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

In conclusion, the Board finds that the evidence submitted 
since the RO's decision is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and, thus, new and material evidence has been submitted to 
reopen the prior final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent is allowed, subject to the 
discussion hereinbelow.  



REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.
In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  The Board has determined that new and material 
evidence has in fact been presented.  Therefore, the second 
and third steps need to be undertaken as follows.  The second 
step requires that the RO must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Thus, upon remand, 
the RO must apply Elkins.

The appellant is reminded that she has a right to present any 
additional evidence or argument while the case is in remand 
status.  See Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the information necessary to 
acquire the any post-service clinical 
records pertaining to the veteran's 
medical conditions or death not currently 
of record.  The appellant should also be 
provided an opportunity to present any 
additional argument in support of her 
claim.  

2.  The RO should again review the 
veteran's claim.  This should include 
consideration of Elkins to determine if 
the appellant's claim for service 
connection for the cause of the veteran's 
death is well grounded, and, if so, if 
service connection is warranted based on 
the merits of the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

